COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-12-238-CV


IN RE RICHARD LARA                                                       RELATOR




                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION1
                                     ------------

      Relator Richard Lara filed a petition for writ of mandamus asking this court to

order the respondent trial court to rule on his motion for substitute counsel in his

postconviction DNA proceeding. After considering relator’s mandamus petition,

we requested responses from the State and relator’s appointed counsel.

      We have considered the parties’ timely-filed responses. We have also

received relator’s letter (filed July 27, 2012), asking us to order the State and


      1
       See Tex. R. App. P. 47.4.
relator’s counsel to provide him with copies of their responses and to grant him

time to reply. Both the State and relator’s counsel state in their certificates of

service that they served relator with their responses, and as stated in our July 10,

2012 order, this court may consider and decide the case before a reply is filed.

Tex. R. App. P. 52.5.

      Since relator filed his mandamus petition, the respondent has ruled on his

motion.   Because relator has received the relief requested in his mandamus

petition, we deny the petition as moot.



                                                   PER CURIAM

PANEL: GARDNER, DAUPHINOT, and WALKER, JJ.

DELIVERED: August 2, 2012




                                          2